SULLIVAN, J.
I cannot concur in the conclusion reached by my associates. In the question submitted for decision herein the expression "mining claims” is used twice, and applied to patented mining land. The question is as follows: “Were mining claims for which United States patents had been issued exempt from taxation in 1898, when the mining claims herein-before mentioned were assessed ?” The decision must turn upon the meaning of the term “mining claims” as used in section 1401 of the Revised Statutes. Counsel who prepared and submitted to this court the above-quoted question uses therein that term twice, and each time applies it to patented mining land. It is but proper to state here that Mr. Borah, who presented this case on the part of the respondent in this court, did not appear for him in the court below, and signed the stipulated facts on which appears the foregoing question. I am of the opinion that the legislature that enacted said section 1401 and other sections of our Revised Statutes, and the several legislatures that have amended and re-enacted said section, intended to and did apply said term to patented as well as unpatented mining claims. It is suggested in the opinion of Chief Justice Huston that it was *384in recognition of the provisions of section 1851 of the Revised Statutes of the United States, that mining claims the title to which was in the United States were exempted from taxation by the provision of said section 1401, as property belonging to the United States was not subject to taxation. On an examination of subdivision 1 of said section, it will be observed that all property belonging to the United States is exempted from taxation by its provisions. That being true, and unpatented mining claims being property of the United States, and exempted from taxation by the provisions of said subsection 1, why exempt the same property the second time in the same section? First, all property belonging to the United States, and second, unpatented mining claims, which are property belonging to the United States, are exempted, according to the interpretation of my associates. While tax exemption laws should not be extended to property that was not intended to be exempted from taxation by.the legislature, yet such laws ought to be so interpreted as to exempt all property that was intended to be exempted. Counsel for the respective parties in their briefs have spent some time in discussing the proper construction and interpretation of exemption laws. While technically there is a clear distinction between “construction” and “interpretation,” the real legislative intent or meaning should be ascertained if possible. “Interpretation differs from construction, in that the former is the art of finding out the true sense of any form of words — that is, the sense which their author intended to convey — and of enabling others to derive from them the same idea which the author intended to convey.” (Cooley’s Constitutional Limitations, 6th ed., 51; 23 Am. & Eng. Ency. of Law, 296.) It is said, in the concurring opinion of Mr. Justice Quarles, that the rule is well established that, in construing revenue statutes, the provisions thereof exempting property from taxation must be strictly construed, and that rule in no wise conflicts with the rule of liberal construction established by the provisions of section 4 of the Revised Statutes of Idaho. That, to me, is a novel proposition. Stated in another form, it is that the rule of strict construction is not in conflict with the rule of liberal construction, as contemplated by the provi*385sions of section 4. The learned judge holds that the rule construing exemptions in revenue statutes in this state is that exemption provisions must be strictly construed. The rule established by the provisions of said section 4 makes no distinction whatever in the application of the rule of liberal construction. The language of that section is as follows: “The Revised Statutes establish the law of this state respecting the subject to which they relate, and their provisions and all proceedings under them are to be liberally construed,” etc. All of their provisions must be liberally construed, not a part of them.
My associates hold that provisions concerning exemptions from taxation must be strictly construed, thus holding that, where said section .declares that the provisions of the Revised Statutes must be liberally construed, the expression “their provisions” only means a part of the provisions of the Revised Statutes, and not all of them. The object of said section 1401 was to exempt property from taxation, and that was to promote justice. It is stated that, if patented mining claims are exempted from taxation, great injustice would be done. Whether that be true or not, it is not the duty of this court to run a race of opinions with the legislative branch as to whether certain laws are just or unjust. The legislature is the sole judge of that question. It is proper to suppose that the legislature intended to and did promote justice by exempting certain property from taxation. Said section 1401 ought to be so interpreted as to include all property clearly intended by the law-making power to be exempted from taxation and no more.
Much has been said by counsel as to the meaning of the term “mining claims.” Under the revenue laws of Arizona it is held that that term does not include patented mining ground; that a mining claim, after the patent of the United States is issued conveying it, then, under the laws of that territory, becomes '“lands” or “real estate.” (See Waller v. Hughes (Ariz.), 11 Pac. 122.) The statute of Arizona defining the words “land” and “real estate” is different from ours, and if it were not, that case would not be decisive of the one at bar. The supreme court of the United States in Smelting Co. v. Kemp, 104 U. S. 649, 26 L. ed. 875, defines a “mining claim” as a parcel of land eon-*386taining precious metal in its soil or rock. It is said in 1 Lindley on Mines, section 327: “The words hnining claims’ have no reference to the different stages in the acquisition of the government title. They include all mines, whether patented or not patented, if acquired under the mining laws.” I am of the opinion that the several legislatures of this state who have used that term in laws enacted by them intended to and did include both patented and unpatented mineral land. We find that term used several times in our Eevised Statutes. It is used in section 3300 in defining a mining partnerships in section 4542 in relation to obtaining an order for survey or inspection of premises in dispute; in section 4547 in regard to proof in actions respecting mining elaims; in section 5125 in respect to liens. It is evident that the meaning of the term "mining claims,” as used in the four sections above cited, includes patented as well as unpatented mining ground. The Revised Statutes of Idaho of 1887 contain the laws enacted at the fourteenth session of our territorial legislature, and it is above shown that the legislature used the term "mining claims” in at least five different sections of the Eevised Statutes, and there is no intimation that it was intended that said term should be given any different meaning in one section than should be given to it in another. In Pitte v. Shipley, 46 Cal. 160, it is said: "It is a familiar principle of construction that a word repeatedly used in a statute will be presumed to bear the same construction throughout the statute, unless there is something to show that there is another meaning intended.” (Sutherland on Statutory Construction, sec. 255.) The Eevised Statutes were passed as a single act. My associates hold that in section 1401 the term "mining claim” means only unpatented mineral land. To apply that restricted meaning to it as used in sections 3300, 4542, 4547 and 5125 of the Eevised Statutes would certainly violate the plain intent of the legislature in enacting said sections. The judicial decisions of this court speak of unpatented and patented "mining elaims” (Mining Co. v. Winchell, 6 Idaho, 729, 59 Pac. 533; Mining Co. v. Clark, 6 Idaho, 196, 54 Pac. 1007), and it is a part of the history of this state that mining contracts, bonds and deeds concerning patented mining claims entered into and made in this *387state, use the expression “mining claims,” and that said expression is in common use among lawyers and laymen, when referring to patented mining ground in this state. I have no doubt that the legislature understood and used the expression “mining claims” as used by our court, mining men, and the public generally in this state, and by Mr. Lindley in his work on Mines, where he says that the term “mining claims” includes all mines, whether patented or not patented, if acquired under the mining laws.” The justice or injustice of exempting patented mining claims from taxation is a question with which this court has nothing to do. That is a matter for the legislative branch of our state government to determine. Courts have no authority to override the legislative judgment on questions of expediency or abstract justice in the enactment of a law. The judgment of the court below ought to be affirmed.